JANVIER, J. ad hoc.
Darcy sues Grasser for $140.00 on a note. Grasser sues Darcy for $300.00, claimed as attorney’s fees for certain consultations and advice with reference to the succession of Darcy’s wife. *363These cases were consolidated and ' tried together in the lower court and are consolidated here.
So far as the claim against Grasser is concerned, there seems to he no defense. He admits that he executed the note and that he owes $140.00, with 8 per cent interest from date, and also attorney’s fees at 10 per cent on the total amount due. The only question really in dispute is as to the value of the services performed by Gradser with regard to the succession of Darcy’s wife. Grasser testifies that Darcy paid four or five visits to his office; that he gave considerable advice with reference to the succession, and, apparently, property worth $15,000.00 or more was involved. The lower court felt that the services performed by Grasser were worth $200.00 and gave him judgment for this amount, subject to the amount due by him to Darcy on the note.
How many visits were paid, or how much advice was given, is a question of fact, and we do not feel that we should reverse the findings of the trial Judge on a question of fact where the record seems to justify his findings. All of the witnesses were before him and he was in a better position than are we to judge as to their credibility.
■ We do not see that the question of offset is involved. The parties have consolidated the cases and each claims a money judgment against the other. We believe that each is entitled to his judgment. Whether the claim of Grasser for attorney’s fees could be used as an off-set on the note is immaterial, for certainly his judgment can be used to off-set the other judgment. We do not see, in fact, why two judgments should be rendered at all. Since the cases have been consolidated we deem it better to render one judgment.
It is therefore ordered, adjudged and decreed that there be judgment in favor of Jules A. Grasser, and against Patrick Darcy, in the sum of two hundred dollars, and that there be judgment in favor of Patrick Darcy, and against Jules A. Grasser, in the sum of one hundred forty dollars, with interest at 8 per cent, from ■March 15, 1925,. until paid, and with attorney’s fees of 10 per cent, on the total amount due, costs of appeal in both cases to be paid by Darcy.